Citation Nr: 1009458	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  01-01 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel







INTRODUCTION

The Veteran had active service from December 1967 to December 
1969; service in Vietnam is indicated by the evidence of 
record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  The case was subsequently certified to the 
Board by the RO in St. Louis, Missouri.

In July 2004 and July 2006, the Board remanded the matter for 
additional procedural and evidentiary development.

Although this matter has been certified for review of the 
Veteran's claim of service connection for PTSD, the Board has 
recharacterized the issue as certified to include service 
connection for any psychiatric disorder.  38 C.F.R. § 19.35; 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Due to this change in applicable, the appeal must again be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran sought service connection for PTSD by application 
received in April 1999.  Although the claim pertaining to 
PTSD has continually been denied in rating decisions and 
Statements of the Case because the Veteran has not provided 
sufficient information to identify claimed stressors 
allegedly underlying diagnosed PTSD, several other 
psychiatric diagnoses are of record, including depression, 
anxiety, organic brain disorder and bipolar affective 
disorder.

In Clemons, it was held that a claimant seeking service 
connection for psychiatric disability who has no special 
medical expertise is not competent to provide diagnosis 
requiring application of medical expertise to facts, which 
include claimant's description of history and symptoms, and 
VA should therefore construe claim for service connection for 
psychiatric disability based on reasonable expectations of 
non-expert claimant.  

Accordingly, the claim will be remanded for the conduct of a 
VA examination to ascertain whether the Veteran has any 
psychiatric disorder that was incurred by active military 
service. 

The matter was previously remanded for the Veteran to provide 
further information towards identification and corroboration 
of claimed stressors.  However, the Veteran has been found 
incompetent to handle funds on several occasions, and has a 
long history of various domiciliary stays.  As early as 
August 1999, the Veteran's then representative reported that 
the Veteran was unable to recall or report claimed stressors 
as such an attempt was too distressing.

Although the Board remanded the claim in July 2006 for the RO 
to provide the Veteran an additional opportunity to submit 
information relative to stressors, and directed the RO to 
contact the United States Army and Joint Services Records 
Research Center (JSRRC) regardless of the Veteran's response, 
it may be that the Veteran is unable to provide any further 
information.  As the Veteran has been apprised through 
various documents both prior and subsequent to specific 
advisement as to what information would substantiate his 
claim, JSSRC requires that stressor corroboration requests be 
submitted identifying the dates of the claimed events within 
a 60 day time frame.  

However, because the claim will remain pending during the 
RO/AMC's Clemons development, the Veteran may submit any 
further information to identify and substantiate claimed 
stressors.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for any 
psychiatric disorder that is not 
evidenced by the current record.  The 
Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The AMC/RO should then obtain 
these records and associate them with the 
claims folder.  

Because the claim remains pending, 
the Veteran may submit additional 
clarifying information identifying 
specific stressors.  However, if, 
and only if, the Veteran provides 
further information identifying 
specific stressors, with specific 
dates within 60 day time frames of 
occurrence and other information 
required by the JSSRC, will the 
AMC/RO be obligated to research such 
information with the JSSRC.  

2.  Following receipt of the Veteran's 
response, and any reports from the JSSRC 
or other government records depositories 
or upon the passage of a reasonable 
amount of time, the AMC/RO will afford 
the Veteran a clarifying VA mental 
disorders examination, to ascertain if he 
has a psychiatric disorder that was 
incurred as a result of active military 
service.  The following considerations 
will govern the examination:  

a.  The examiner(s) must review the 
entire claims file and a copy of 
this remand.  The examiners must 
acknowledge such receipt and review 
in any report generated.  

If and only if the Veteran 
specifically identifies a 
claimed service stressor and 
such stressor(s) is or are 
corroborated, the examiner(s) 
are to be advised of the 
corroborated stressor(s).  If 
the stressors are not 
corroborated, the examiners 
must be so advised.  

b.  If and only if any stressors are 
corroborated or the AMC/RO 
determines that the Veteran served 
in combat, the examiners must 
express an opinion as to whether the 
Veteran has PTSD as a result of such 
corroborated stressors.  If so, the 
examiner(s) must identify the 
specific stressor(s) which caused 
PTSD.

c.  Regardless of the opinion as to 
whether the Veteran has PTSD, the 
examiner must also express an 
opinion as to whether the Veteran 
has any psychiatric disorder that 
was caused by active military 
service.   

Any indicated tests and studies are to be 
performed.  

3.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
Specific attention is directed to the 
examiner report.  If the report does not 
include all test reports, special studies 
or fully detailed descriptions of all 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner for 
corrective action.

4.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the Veteran's claim for 
service connection for a psychiatric 
disorder, including but not limited to 
PTSD.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
("SSOC").  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


